Case: 1:19-cv-05312 Document #: 42-1 Filed: 12/16/20 Page 1 of 44 PageID #:160




                              EXHIBIT A
12/15/2020       Case:
                    ‘You 1:19-cv-05312
                         Have the Wrong Place:’ Document       #:Shows
                                                Body Camera Video 42-1Moments
                                                                       Filed:Police
                                                                               12/16/20       PageNaked
                                                                                    Handcuff Innocent, 2 ofWoman
                                                                                                            44 PageID      #:161
                                                                                                                 During Wrong Raid – CBS Chicago


   DOWNLOAD OUR APP                     Don't Miss CBS Chicago's Award-Winning News Content And Investigations; Click To Get The Ap…



                                                                                                                                                CBSN Chicago
                                                           MENU        NEWS         WEATHER          SPORTS         VIDEO        BEST OF WATCH
                                                                                                                                            MORENOW                            




              ‘You Have the Wrong Place:’ Body Camera Video
              Shows Moments Police Handcuff Innocent, Naked
              Woman During Wrong Raid
              By Dave Savini, Samah Assad, Michele Youngerman

              By Dave Savini   December 15, 2020 at 11:05 am   Filed Under: Anjanette Young, Chicago Police, Dave Savini, Wrong Raids



                Advertisement. Your video will resume in 22 seconds.                                                          FOLLOW US



                                                                                                                              OUR | NEWSLETTER
                                                                                                                                        Sign up and get our latest headlines
                                                                                                                                        delivered right to your inbox!

                                                                                                                               Email address



                                                                                                                                                  Subscribe Now!




                                                                                                                              MOST VIEWED
                                                                                                                                            ‘You Have the Wrong Place:’ Body
                                                                                                                                            Camera Video Shows Moments Police
                                                                                                                                            Handcuff Innocent, Naked Woman
                                                                                                                                            During Wrong Raid

                                                                                                                                            Leon Taylor, Murder Suspect Being
                                                                                                                                            Extradited From Texas, Escapes
                                                                                                                                            Custody In Gary, Indiana

                                                                                                                                            Lyft Driver Gets Into Fender Bender,
                                                                                                                                            Finds His Rideshare Insurance
                                                                                                                                            Doesn't Cover Damage

                               CHICAGO (CBS) — For the rst time, police body camera video                                                   Watch At 10: Her Home Was
                               reveals what an innocent woman said happened to her nearly two                                               Wrongly Raided; She Was
                                                                                                                                            Handcuffed Naked; Body Camera
                               years ago: police of cers wrongly entered her home with guns                                                 Video Tells the Story
                               drawn and handcuffed her naked as she watched in horror.
                                                                                                                                            Jeannie Morris, Trailblazing Sports
                                                                                                                                            Reporter And CBS 2 Legend, Dies At
                               Last year, Anjanette Young led a Freedom of Information Act                                                  85
                               (FOIA) request for the video to show the public what happened to
                                                                                                                                            Newlyweds Won't Be In Home For
                               her that day. CBS 2 also led a request for the video. But the
                                                                                                                                            Christmas After Contractor Takes
                               Chicago Police Department denied the requests.                                                               $9,000 And Leaves Work Undone


https://chicago.cbslocal.com/2020/12/15/you-have-the-wrong-place-body-camera-video-shows-moments-police-handcuff-innocent-naked-woman-during-wrong-raid/                            1/11
12/15/2020      Case:
                   ‘You 1:19-cv-05312
                        Have the Wrong Place:’ Document       #:Shows
                                               Body Camera Video 42-1Moments
                                                                      Filed:Police
                                                                              12/16/20       PageNaked
                                                                                   Handcuff Innocent, 3 ofWoman
                                                                                                           44 PageID      #:162
                                                                                                                During Wrong Raid – CBS Chicago
                                                          ADVERTISING                                            Man Found Shot To Death When
                                                                                                                 Police Conduct Well-Being Check In
                                                                                                                 Washington Park Neighborhood
                                                                                                                 Home

                                                                                                                 2 Young Children Rescued From Back
                                                                                                                 Of Car In Woodlawn; Adults In Car
                                                                                                                 Had Apparently Overdosed

                                                                                                                 Man Charged With Crashing Into Two
                                                                                                                 Cook County Sheriff's Police Cars On
                                                                                                                 Eisenhower, Attempting To Flee
                                                                                                                 Scene

                                                                                                                 Man Stabbed In Face On CTA Red
                                                                                                                 Line Train Near Cermak-Chinatown
                                                                                                                 Station




                            Young recently obtained the footage after a court forced CPD to
                            turn it over as part of her lawsuit against police.

                            “I feel like they didn’t want us to have this video because they knew
                            how bad it was,” Young said. “They knew they had done something
                            wrong. They knew that the way they treated me was not right.”

                            Hours before the TV version of this report broadcast, the city’s
                            lawyers attempted to stop CBS 2 from airing the video by ling an
                            emergency motion in federal court.

                            If you believe police have wrongly entered your home, tell us about
                            it here.

                            The video reveals on Feb. 21, 2019, nine body cameras rolled as a
                            group of male of cers entered her home at 7 p.m. Not long before,
                            the licensed social worker nished her shift at the hospital and had
                            undressed in her bedroom.

                            That’s when she said she heard a loud, pounding noise.

                            Outside, of cers repeatedly struck her door with a battering ram.
                            From various angles, the video captured the moments they broke
                            down the door and burst through her home.

                            “It was so traumatic to hear the thing that was hitting the door,”
                            Young said, as she watched the video. “And it happened so fast, I
                            didn’t have time to put on clothes.”

                            As they rushed inside with guns drawn, of cers yelled, “Police
                            search warrant,” and “Hands up, hands up, hands up.” Seconds later,
                            Young could be seen in the living room, shocked and completely
                            naked, with her hands up.

                            “There were big guns,” Young remembered. “Guns with lights and
                            scopes on them. And they were yelling at me, you know, put your
                            hands up, put your hands up.”

                            Young looked terri ed and confused as she watched of cers search
                            the home. An of cer put her hands behind her back and handcuffed
                            her as she stood naked.

                            “What is going on?” Young yelled in the video. “There’s nobody else
                            here, I live alone. I mean, what is going on here? You’ve got the
                            wrong house. I live alone.”

                            “It’s one of those moments where I felt I could have died that night,”
                            she said. “Like if I would have made one wrong move, it felt like they
                            would have shot me. I truly believe they would have shot me.”
https://chicago.cbslocal.com/2020/12/15/you-have-the-wrong-place-body-camera-video-shows-moments-police-handcuff-innocent-naked-woman-during-wrong-raid/   2/11
12/15/2020      Case:
                   ‘You 1:19-cv-05312
                        Have the Wrong Place:’ Document       #:Shows
                                               Body Camera Video 42-1Moments
                                                                      Filed:Police
                                                                              12/16/20       PageNaked
                                                                                   Handcuff Innocent, 4 ofWoman
                                                                                                           44 PageID      #:163
                                                                                                                During Wrong Raid – CBS Chicago
                            And like so many other wrong raids CBS 2 uncovered, the one on
                            Young’s home could have been avoided.

                            Using body camera video and police and court records, CBS 2
                            pieced together – moment by moment – not only how Young was
                            treated during the raid, but also how police failed to check the bad
                            tip that led them there.

                            Young recently agreed to an interview to discuss the body camera
                            video after she rst spoke to CBS 2 last year. CBS 2 blurred portions
                            of the video in which Young was unclothed.

                            With her hands bound behind her back, the video shows an of cer
                            wrapped a short coat around her shoulders. But the coat only
                            covered her shoulders and upper back – leaving her front
                            completely exposed as she stood against the wall. Of cers stood
                            around her home – in the kitchen, the living room and the hallways
                            – while she remained naked.

                            “It felt like forever to me,” she said. “It felt like forever.”

                            About two minutes after police entered the home, an of cer found a
                            blanket and wrapped it around Young as she sobbed and repeatedly
                            asked of cers who they were looking for.

                            “They just threw something over me, and my hands are behind me
                            and I’m handcuffed,” Young said in an interview. “So there’s no way
                            for me to secure the blanket around me.”

                            The blanket continued to slide open and expose her body. One video
                            clip shows an of cer stood in front of Young but made no attempt to
                            cover her. Another of cer walked over and held the blanket closed.

                            Young continued to beg police for answers.

                            “Tell me what’s going on,” she cried in the video.

                            “You’ve got the wrong house, you’ve got the wrong house, you’ve
                            got the wrong house,” Young repeated.

                            “There’s no one else who lives in this apartment?” the sergeant
                            asked.

                            “No, no one else lives here,” Young said.

                            Young told police at least 43 times they were in the wrong home.
                            She repeatedly asked them to allow her to get dressed and told
                            them she believed they had bad information.

                            “Oh my God, this cannot be right,” Young said during the raid. “How
                            is this legal?”

                            Police did have bad information, CBS 2 Investigators uncovered,
                            and they failed to do basic checks to con rm whether they had the
                            correct address before getting the search warrant approved.

                            According to CPD’s complaint for search warrant, one day before
                            the raid, a con dential informant told the af ant – or lead of cer on
                            the raid – that he recently saw a 23-year-old man who was a known
                            felon with gun and ammunition.

                            The document said the of cer found a photo of the suspect in a
                            police database and showed it to the informant, who con rmed it


https://chicago.cbslocal.com/2020/12/15/you-have-the-wrong-place-body-camera-video-shows-moments-police-handcuff-innocent-naked-woman-during-wrong-raid/   3/11
12/15/2020      Case:
                   ‘You 1:19-cv-05312
                        Have the Wrong Place:’ Document       #:Shows
                                               Body Camera Video 42-1Moments
                                                                      Filed:Police
                                                                              12/16/20       PageNaked
                                                                                   Handcuff Innocent, 5 ofWoman
                                                                                                           44 PageID      #:164
                                                                                                                During Wrong Raid – CBS Chicago
                            was him. The of cer then drove the informant to the address where
                            the informant claimed the suspect lived.

                            Despite no evidence in the complaint that police made efforts to
                            independently verify the informant’s tip, such as conducting any
                            surveillance or additional checks as required by policy, the search
                            warrant was approved by an assistant state’s attorney and a judge.

                            But CBS 2 quickly found, through police and court records, the
                            informant gave police the wrong address. The 23-year-old suspect
                            police were looking for actually lived in the unit next door to Young
                            at the time of the raid and had no connection to her.

                            CBS 2 also found police could have easily tracked the suspect’s
                            location and where he really lived because at the time of the raid, he
                            was wearing an electronic monitoring device.

                            “That piece of paper [search warrant] gives them the right to, you
                            know, that says you can do X, Y, Z based on what’s on that paper,”
                            Young said. “So if you get it wrong, you are taking 100 percent
                            control of someone else’s life and treating them in a bad way.”

                            The body camera video also raises questions about the approval of
                            the warrant. In one clip, of cers in a squad car reviewed their notes
                            and can be heard talking. CPD wouldn’t comment when CBS 2
                            asked what the conversation meant.

                            “It wasn’t initially approved or some crap,” one of cer said.

                            “What does that mean?” the second of cer asked.

                            “I have no idea,” the rst of cer said. “I mean, they told him it was
                            approved, then I guess that person messed up on their end.”

                            Citing an ongoing investigation by the Civilian Of ce of Police
                            Accountability (COPA), CPD also wouldn’t comment when CBS 2
                            asked about the raid or why of cers acted solely on an informant’s
                            tip.

                            But the video shows Young made multiple attempts to ask CPD
                            some of those same questions.

                            “Who are you looking for?” Young asked.

                            “I’ve been living here for four years and nobody lives here but me,”
                            she yelled.

                            “I’m telling you this is wrong,” Young continued. “I have nothing to
                            do with whoever this person is you are looking for.”

                            This is not the rst time police failed to do basic checks that would
                            have contradicted bad information given by an informant. Last year,
                            CBS 2 interviewed the Blassingame family who were wrongly
                            raided by police in 2015. Jalonda Blassingame’s young sons said
                            of cers pointed guns at them, leaving them traumatized, like dozens
                            of other children CBS 2 interviewed as part of its two-year
                            investigative series.

                            “I felt scared for my life,” said her son Jaden, who was 10 at the time
                            of the raid.

                            CBS 2 quickly found the suspect police were looking for had no
                            connection to the Blassingames and had been in prison at the time
                            of the raid for years.
https://chicago.cbslocal.com/2020/12/15/you-have-the-wrong-place-body-camera-video-shows-moments-police-handcuff-innocent-naked-woman-during-wrong-raid/   4/11
12/15/2020      Case:
                   ‘You 1:19-cv-05312
                        Have the Wrong Place:’ Document       #:Shows
                                               Body Camera Video 42-1Moments
                                                                      Filed:Police
                                                                              12/16/20       PageNaked
                                                                                   Handcuff Innocent, 6 ofWoman
                                                                                                           44 PageID      #:165
                                                                                                                During Wrong Raid – CBS Chicago
                            That trauma experienced by innocent children and families as a
                            result of wrong CPD raids was the subject of CBS 2’s half-hour
                            documentary, “[un]warranted.” It also examines how Black and
                            Latino families are disproportionately affected.

                            “They are adding trauma to people’s lives that will be with them the
                            rest of their lives,” Young said. “Children have to grow up with that
                            for the rest of their lives. The system is broken.”

                            Many of the families interviewed, including Young, led lawsuits
                            against police. Keenan Saulter, Young’s attorney, said he believes
                            wrong raids are violating families’ constitutional rights.

                            “If this had been a young woman in Lincoln Park by herself in her
                            home naked, a young white woman — let’s just be frank – if the
                            reaction would have been the same? I don’t think it would have
                            been,” Saulter said. “I think [of cers] would have saw that woman,
                            rightfully so, as someone who was vulnerable, someone who
                            deserved protection, someone who deserved to have their dignity
                            maintained. They viewed Ms. Young as less than human.”

                            Young said the way of cers treated and spoke to her during the raid
                            ampli ed the trauma she experienced. The video shows she was
                            visibly upset and afraid as she asked police questions, but did not
                            immediately receive any answers about why of cers were there.

                            “OK, OK, you don’t have to shout,” the sergeant said.

                            “I don’t have to shout?” Young yelled. “This is f****** ridiculous.
                            You’ve got me in handcuffs. I’m naked, and you kicked my house in. I
                            keep telling you, you’ve got the wrong place.”

                            Young cried during her interview when she remembered how police
                            treated her.

                            “When I asked them to show me, when I asked them to tell me what
                            they are doing in my house, and their response to me was just, shut
                            up and calm down, that’s so disrespectful,” she said.

                            About 13 minutes into the raid, a female of cer who later arrived
                            walked Young to her room so she could get dressed, but put the
                            handcuffs back on afterward. Police continued to question Young
                            while she was clothed.

                            “Ma’am, there’s no rearms in this place?” the sergeant asked.

                            “There’s no gun in this place…no, no, no,” Young answered. “I am a
                            social worker…I’ve been a social worker for 20 years. I follow the
                            law. I don’t get in trouble for anything. I don’t do illegal stuff. I’m not
                            that person. You’ve got the wrong information.”

                            The sergeant then told the af ant of cer – the cop who got the
                            warrant – to step outside.

                            “I want to have a conversation with you, let’s go talk outside,” the
                            sergeant said.

                            But moments later, the of cer’s body camera turned off. CPD did
                            not respond to questions about why the camera was turned off – a
                            pattern CBS 2 found both during wrong raids and in CPD’s every
                            day interactions with civilians.

                            After nearly 20 minutes, police nally removed the handcuffs.
                            Toward the end of the raid, the sergeant apologized to Young, the

https://chicago.cbslocal.com/2020/12/15/you-have-the-wrong-place-body-camera-video-shows-moments-police-handcuff-innocent-naked-woman-during-wrong-raid/   5/11
12/15/2020      Case:
                   ‘You 1:19-cv-05312
                        Have the Wrong Place:’ Document       #:Shows
                                               Body Camera Video 42-1Moments
                                                                      Filed:Police
                                                                              12/16/20       PageNaked
                                                                                   Handcuff Innocent, 7 ofWoman
                                                                                                           44 PageID      #:166
                                                                                                                During Wrong Raid – CBS Chicago
                            video shows.

                            “I do apologize for bothering you tonight,” the sergeant said. “I
                            assure you that the city will be in contact with you tomorrow.”

                            “Is there anything I can do right now?” the sergeant also asked.

                            “Just leave and let me move on, this is so crazy,” Young said, still in
                            tears.

                            “Again, I do apologize for meeting you this way,” the sergeant said. “I
                            will do everything I can do to get the door xed.”

                            Of cers then attempted to x her door with a hammer. When that
                            didn’t work, they tried to wedge an ironing board in between the
                            door.

                            Young said it was “surreal” watching the body camera video of what
                            happened to her nearly two years later.

                            “It’s almost like a bad movie,” she said. “I feel like I’m watching a
                            movie, but those are no actors, I’m no actor, but this is my life and it
                            happened to me.”

                            In response to the city’s emergency motion and efforts to stop CBS
                            2 from airing the body camera video, CBS 2’s attorneys led a
                            response in federal court Monday night. They said the city’s action
                            is unconstitutional and an attempt to suppress CBS 2’s reporting.
                            While the report was being broadcast, a judge denied the city’s
                            motion.

                            Even though the incident happened in February of 2019, COPA did
                            not open the investigation or contact Young until nine months later
                            when CBS 2 rst broke the story online.

                            On Nov. 25, 2020 – more than a year since COPA began
                            investigating – COPA said it “is still in the process of serving
                            allegations and conducting all necessary of cer interviews.”

                            While Young continues to live with trauma – that feeling of safety at
                            home, she said, is lost – she leans on her church for healing and
                            support. She believes she has a responsibility to use her voice to
                            help protect others.

                            And if police don’t make sure they have the correct address before
                            conducting search warrants, she said, their actions will continue to
                            traumatize innocent families.

                            “The work is warranted – they need to do the work,” Young said.
                            “But they need to do it right. They can’t just callously do it and leave
                            people’s lives in ruins because they got it wrong.”




https://chicago.cbslocal.com/2020/12/15/you-have-the-wrong-place-body-camera-video-shows-moments-police-handcuff-innocent-naked-woman-during-wrong-raid/   6/11
12/15/2020      Case:
                   ‘You 1:19-cv-05312
                        Have the Wrong Place:’ Document       #:Shows
                                               Body Camera Video 42-1Moments
                                                                      Filed:Police
                                                                              12/16/20       PageNaked
                                                                                   Handcuff Innocent, 8 ofWoman
                                                                                                           44 PageID      #:167
                                                                                                                During Wrong Raid – CBS Chicago
                             CBS2 Search Warrant Investigation
                             Has your home ever been entered by police either without a search warrant or
                             with a warrant that had incorrect information? Tell us below so we can
                             continue to investigate. As part of our research, we may follow up with you.
                             We will not publicize your personal information submitted in this form.

                             Name *


                             First             Last
                             Email *



                             Phone Number
                                     -         -
                             ###         ###       ####
                             Date of incident
                                  /        /
                             MM       DD       YYYY
                             Police department involved *



                             Description of incident *




                             Would you like to be contacted by CBS2? *
                                  Yes
                                  No




                            Also From CBS Chicago:

                                Man Found Shot To Death When Police Conduct Well-Being
                                Check In Washington Park Neighborhood Home
                                Woman Finally Gets Job After 10 Months, But Is Now Being
                                Ordered To Pay State $31,000 Back — And Blames Fraud
                                Man Charged With Crashing Into Two Cook County Sheriff’s
                                Police Cars On Eisenhower, Attempting To Flee Scene




https://chicago.cbslocal.com/2020/12/15/you-have-the-wrong-place-body-camera-video-shows-moments-police-handcuff-innocent-naked-woman-during-wrong-raid/   7/11
12/15/2020       Case:
                    ‘You 1:19-cv-05312
                         Have the Wrong Place:’ Document       #:Shows
                                                Body Camera Video 42-1Moments
                                                                       Filed:Police
                                                                               12/16/20       PageNaked
                                                                                    Handcuff Innocent, 9 ofWoman
                                                                                                            44 PageID      #:168
                                                                                                                 During Wrong Raid – CBS Chicago




              The Team Searching For Flight MH370 Discovered This On The
              Ocean Floor
              Elite Herald | Sponsored




              Goodbye 'Pawn Stars'? Chumlee Pleads Guilty
              Articles Stone | Sponsored




              We Ranked These Beautiful Women - Who Is Number 1?
              Habit Tribe | Sponsored




              Warning Signs of Metastatic Breast Cancer (Some Might Surprise
              You)
              Breast Cancer | Search Ads | Sponsored




              Research Joint Pain Treatments. Don't Let Joint Pain Slow You
              Down
              Yahoo Search | Sponsored




              The Prices For Roof Replacement In Chicago Can Surprise You
              Roof Replacement | Sponsored




              Chicago: Plumbing Services in your area - See Options
              Local Plumbing Assistance | Search Ads | Sponsored




              The Prices For Tree Removal In Chicago Can Surprise You
              Tree Services | Search Ads

https://chicago.cbslocal.com/2020/12/15/you-have-the-wrong-place-body-camera-video-shows-moments-police-handcuff-innocent-naked-woman-during-wrong-raid/   8/11
12/15/2020      Case:
                   ‘You1:19-cv-05312
                        Have the Wrong Place:’Document      #: Shows
                                              Body Camera Video 42-1Moments
                                                                     Filed:Police
                                                                            12/16/20       Page Naked
                                                                                  Handcuff Innocent, 10 ofWoman
                                                                                                           44 PageID       #:169
                                                                                                                During Wrong Raid – CBS Chicago



              Demi Moore Looks Different At 58
              InvestmentGuru




              "I Don’t Want a Dog!" They Said… Look At Them Now
              Roaring Earth | Sponsored




              Get Stronger As You Get Older
              Power Life | Sponsored




              10 Crucial Exercises for Back Pain
              Fitness Engage | Sponsored




              The Best Dating Sites For Those Tired Of The Typical Dating Sites
              Bargainsmania




              We're Young, We're Living With HIV, and We've Come a Long Way
              TheBody




              The Secret to Reducing the Impact of the Pandemic
              Databazaar | Sponsored




              How Much Money Do You Really Get from a Reverse Mortgage?
              NewRetirement | Sponsored




              Can You Recognize These 16 Celebs As Young People?
              Puzzly.me | Sponsored




              The Actors Voices Behind Our Favorite Characters
              Drivepedia




              Celebrities Have Spoken Out About What They Think Of Ellen DeGeneres
              Affluent Times




              Seniors Under 82 Yrs Old May Get Up To $75k In Life Insurance
              For $15/mth

https://chicago.cbslocal.com/2020/12/15/you-have-the-wrong-place-body-camera-video-shows-moments-police-handcuff-innocent-naked-woman-during-wrong-raid/   9/11
12/15/2020      Case:
                   ‘You1:19-cv-05312
                        Have the Wrong Place:’Document      #: Shows
                                              Body Camera Video 42-1Moments
                                                                     Filed:Police
                                                                            12/16/20       Page Naked
                                                                                  Handcuff Innocent, 11 ofWoman
                                                                                                           44 PageID       #:170
                                                                                                                During Wrong Raid – CBS Chicago
              Start Living Better | Sponsored


              Top 35 Richest Pastors In The World
              StandardNews | Sponsored




              Home Sanitization? See Cheap House Sanitizing Service Options
              House Sanitising Service | Search Ads | Sponsored




              5 easy steps to get ahead of your holiday finances with Simplifi by
              Quicken | Simplifi by Quicken Blog
              Simplifi by Quicken                                                            Click Here



              Florida Real Estate Prices Might Surprise You
              Florida Real Estate | Search Ads




                                                                                               Sponsored



              5 Signs That Something Is Wrong Inside Your Dogs Body
              Dr. Marty | Sponsored




              Get Rid Of Your Timeshare
              Timeshare Cancelled | Sponsored




              Common Symptoms of Hepatitis C
              Did U Know | Sponsored




              15 Tips to have charm and instantly become more attractive
              etre-cadre.fr




              Put Garlic Under Your Pillow and This Will Happen to You
              Manuka Feed


https://chicago.cbslocal.com/2020/12/15/you-have-the-wrong-place-body-camera-video-shows-moments-police-handcuff-innocent-naked-woman-during-wrong-raid/   10/11
12/15/2020      Case:
                   ‘You1:19-cv-05312
                        Have the Wrong Place:’Document      #: Shows
                                              Body Camera Video 42-1Moments
                                                                     Filed:Police
                                                                            12/16/20       Page Naked
                                                                                  Handcuff Innocent, 12 ofWoman
                                                                                                           44 PageID       #:171
                                                                                                                During Wrong Raid – CBS Chicago




              Same Day Commercial Electric Repair Service In Chicago. Check
              Options
              Commercial Electrician Services | Search Ads | Sponsored




              Angel Investors - Find Local Angel Investors
              AskForFunding.com | Sponsored




              How Kilimanjaro's Supported A Popular Bible Story
              Zen Herald | Sponsored




              Symptoms of Rheumatoid Arthritis Might Not Be So Obvious
              Arthritis Research




              The Beans and Legumes That Are Best for Your Health
              Healthline




                                                                                                                                                                  Follow Us




             NEWS                         SPORTS                                     OTHER             CONTACT US                       CORPORATE
             Chicago News                 Chicago Sports                             Chicago Weather   CBS 2                            About Us
             Investigative                Bulls                                      Best Of           Connect                          Advertise
             Politics                     Cubs                                       Only CBS          Advertise                        Ad Choices
             Consumer                     White Sox                                  Travel            Contest & Promotion              CBS Television Jobs
             HealthWatch                  Bears                                                        Rules
             Entertainment                Blackhawks


                                          ©2020 CBS Broadcasting Inc. All Rights Reserved.                                  By viewing our video content, you are accepting the terms of our Video Services Policy
                                          Powered by WordPress.com VIP                                 Privacy Policy Terms of Use California Privacy/Info We Collect Do Not Sell My Personal Information
                                                                                                        Mobile User Agreement Public File for WBBM-TV / CBS 2 Public Inspection File Help FCC
                                                                                                       Applications EEO Report




https://chicago.cbslocal.com/2020/12/15/you-have-the-wrong-place-body-camera-video-shows-moments-police-handcuff-innocent-naked-woman-during-wrong-raid/                                                             11/11
Case: 1:19-cv-05312 Document #: 42-1 Filed: 12/16/20 Page 13 of 44 PageID #:172
12/15/2020      Case: 1:19-cv-05312 Document #: 42-1 Filed:  12/16/20
                                                     Keenan Saulter | FacebookPage 14 of 44 PageID #:173
                                                                      2




                                                                      Keenan Saulter
                     Posts     About        Mentions       Friends 4997   More                             Add Friend

                     Do you know Keenan?
                     To see what he shares with friends, send him a friend request.                                               Add Friend
                          1 Mutual Friend

                     Intro                                                       Keenan Saulter is feeling angry.
                                                                                 10 hrs ·
                         Joined June 2008                                 Anjenette Young is a brave woman. This never should've happened.
                                                                          She feared for life, was humiliated, disrespected and treated like
                                                        Saulter Law       less than human.
                                                        P.C.              To make matters worse, the Chicago Police Department and the
                                                                          Corporation Counselor's office tried to bury this video and act as if
                                                                          nothing happened.
                                                                          Saulter Law P.C. will do everything in our power to obtain JUSTICE
                      When Do We                                          for Ms. Young.
                      Breathe Part                                        She deserves dignity, respect and Justice!!!



                     Photos                            See All Photos




                                                                                                                                   +7
                                                                                   75                            20 Comments 11 Shares
                                                                                    Like                 Comment          Share
                                                                                                                                                  93
                     Friends                           See All Friends
https://www.facebook.com/keenan.saulter                                                                                                            1/20
12/15/2020      Case: 1:19-cv-05312 Document #: 42-1 Filed:  12/16/20
                                                     Keenan Saulter | FacebookPage 15 of 44 PageID #:174
                     4,997 (1 mutual)                                     2

                                                                              Mike Crenshaw
                                                                              I just watched this on the news. This is a grave
                                                                              injustice. I really hope that you are able to get justice
                                                                              for her. Please make Chicago pay dearly for this, and
                     Tony Thedford Stephanie              Jay Mallory         those officers need to be fired.
                                   L'Amour                                    Like · Reply · 7h                                               1
                                                                              Alvin C Jacobs Jr
                                                                              Do work!                  1
                                                                              Like · Reply · 5h
                                                                              Raymond Braxton
                     Bari Zaka         Jade Lucas         Jake Mitchell       Yes please get justice for that woman Keenan Saulter
                                                                              Like · Reply · 5h                                           2
                                                                              Dakarai Thompson
                                                                              Besides the injustice to your client, when they start
                                                                              talking settlement and numbers, that money will not
                                                                              come from the CPD budget! They wonʼt learn until their
                                                                              pay is tied to their performance.
                                                                              Like · Reply · 4h                                               2
                     Orlando O         Quentin Bourne Angela Diane
                     Grant                            1 mutual friend         Brian Gorman
                                                                              I saw you on the news yesterday regarding this story.
                   Privacy · Terms · Advertising · Ad Choices · Cookies ·     Get they asses man. That was ridiculous, and it
                   More · Facebook © 2020                                     happens more often than they care to disclose
                                                                              Like · Reply · 4h                                               2
                                                                              Michael Drayton Sr.
                                                                              prayers and support bro.
                                                                              Like · Reply · 4h             1
                                                                              Bryan Hilton
                                                                              https://youtu.be/lWgnVSss0hg
                                                                                                  YOUTUBE.COM
                                                                                                  The Video And Story Chicago Went
                                                                                                  To Federal Court To Hide From You
                                                                              Like · Reply · 4h                                               2
                                                                              Janet L. Salter
                                                                              Do it sir like only a Saulter/Salter can! Supporting you
                                                                              and praying for redemption and vindication for this
                                                                              young lady who works as a social worker to take care of
                                                                              others daily! This is heart wrenching!
                                                                              Like · Reply · 4h · Edited                                      1
                                                                              Rita Marie
                                                                              Hold them accountable! She got the best on her side!
                                                                              Like · Reply · 4h                                           1
                                                                              Danata Andrews
                                                                              Get em!                   2
                                                                              Like · Reply · 4h
                                                                              Ron Gray
                                                                              My prayers are with you. Show out!
                                                                              Like · Reply · 4h                     1
                                                                              Demetrius Cole
                                                                              Be safe brotheren
                                                                              Like · Reply · 3h     2
                                                                              Jamila Aisha
                                                                              This is horrible! Get their asses!
                                                                              Like · Reply · 3h                 1
                                                                              Brian Keith
                                                                              Unfortunately I was en route to work when this was on
                                                                              the news. That is sad how that lady was treated. You
                                                                              would think they had learned their lessons from
                                                                              covering up their mistakes.
                                                                              Like · Reply · 2h · Edited                                      1
                                                                              Zeidre Parker-Foster
                                                                              This is outrageous, get em cousin!                                  93
                                                                              Like · Reply · 2h                     2
https://www.facebook.com/keenan.saulter                                                                                                            2/20
12/15/2020      Case: 1:19-cv-05312 Document #: 42-1 Filed:  12/16/20
                                                              p y | FacebookPage 16 of 44 PageID #:175
                                                     Keenan Saulter
                                                2

                                                             Joe Anderson
                                                             You got her Frat!!
                                                             Like · Reply · 2h   1
                                                             Henry Brown
                                                             #ALLGASNOBRAKES
                                                             Like · Reply · 1h
                                                             Litesa E. Wallace
                                                             This infuriates me!
                                                             Like · Reply · 1h
                                                             Ja'Mal D Green
                                                             I want to help. Send info. Thanks
                                                             Like · Reply · 9m
                                                             Adron Robinson
                                                             Keenan    Saulter
                                                             11 hrs ·for justice! We are praying for you
                                                             Fight
                                                             Like · Reply · 5m
                                                             Write a comment…




                                                      CNN.COM
                                                      After 250 years, Native American tribe regains
                                                      ownership of Big Sur ancestral lands
                                                                11                                               3 Shares
                                                                  Like                 Comment                Share
                                                             Write a comment…

                                                             Keenan Saulter
                                                             11 hrs ·
                                                      The director of the White Houseʼs security office is reportedly
                                                      recovering from Covid-19 after a difficult three-month
                                                      hospitalization which involved the amputation of his right foot and
                                                      lower leg, one of the most horrific cases to emerge out of a wave of
                                                      infections that has swept through the White House.




                                                      FORBES.COM
                                                      White House Security Director Suffers Amputations,
                                                      Three-Month Hospital Stay For Covid-19
                                                                25                                               8 Shares
                                                                 Like                  Comment                Share          93

https://www.facebook.com/keenan.saulter
                                                             Wi                                                               3/20
12/15/2020      Case: 1:19-cv-05312 Document #: 42-1 Filed:  12/16/20
                                                     Keenan Saulter | FacebookPage 17 of 44 PageID #:176
                                                 2           Write a comment…

                                                             Keenan Saulter
                                                             12 hrs ·




                                                       CHICAGO.CBSLOCAL.COM | BY CBS CHICAGO
                                                       ‘You Have the Wrong Place:ʼ Body Camera Video Shows
                                                       Moments Police Handcuff Innocent, Naked Woman…
                                                               5                                    2 Comments 1 Share
                                                                 Like               Comment               Share
                                                       View 1 more comment
                                                             Alena Washington
                                                             This is sad . I was really feeling for her.
                                                             At the same time, I am so proud that she is represented
                                                             by Attorney Keenan Saulter! Get Um Keenan!
                                                             Like · Reply · 1h
                                                             Write a comment…




                                                                                                                         93

https://www.facebook.com/keenan.saulter                                                                                   4/20
12/15/2020      Case: 1:19-cv-05312 Document #: 42-1 Filed:  12/16/20
                                                     Keenan Saulter | FacebookPage 18 of 44 PageID #:177
                                                 2




                                                                                                           93

https://www.facebook.com/keenan.saulter                                                                     5/20
12/15/2020      Case: 1:19-cv-05312 Document #: 42-1 Filed:  12/16/20
                                                     Keenan Saulter | FacebookPage 19 of 44 PageID #:178
                                                 2




                                                                                                           93

https://www.facebook.com/keenan.saulter                                                                     6/20
12/15/2020      Case: 1:19-cv-05312 Document #: 42-1 Filed:  12/16/20
                                                     Keenan Saulter | FacebookPage 20 of 44 PageID #:179
                                                 2




                                                                                                           93

https://www.facebook.com/keenan.saulter                                                                     7/20
12/15/2020      Case: 1:19-cv-05312 Document #: 42-1 Filed:  12/16/20
                                                     Keenan Saulter | FacebookPage 21 of 44 PageID #:180
                                                 2




                                                                                                           93

https://www.facebook.com/keenan.saulter                                                                     8/20
12/15/2020      Case: 1:19-cv-05312 Document #: 42-1 Filed:  12/16/20
                                                     Keenan Saulter | FacebookPage 22 of 44 PageID #:181
                                                 2




                                                                                                           93

https://www.facebook.com/keenan.saulter                                                                     9/20
12/15/2020      Case: 1:19-cv-05312 Document #: 42-1 Filed:  12/16/20
                                                     Keenan Saulter | FacebookPage 23 of 44 PageID #:182
                                                 2




                                                                                                           93

https://www.facebook.com/keenan.saulter                                                                    10/20
12/15/2020      Case: 1:19-cv-05312 Document #: 42-1 Filed:  12/16/20
                                                     Keenan Saulter | FacebookPage 24 of 44 PageID #:183
                                                 2




                                                                                                           93

https://www.facebook.com/keenan.saulter                                                                    11/20
12/15/2020      Case: 1:19-cv-05312 Document #: 42-1 Filed:  12/16/20
                                                     Keenan Saulter | FacebookPage 25 of 44 PageID #:184
                                                 2




                                                                                                           93

https://www.facebook.com/keenan.saulter                                                                    12/20
12/15/2020      Case: 1:19-cv-05312 Document #: 42-1 Filed:  12/16/20
                                                     Keenan Saulter | FacebookPage 26 of 44 PageID #:185
                                                 2




                                                                                                           93

https://www.facebook.com/keenan.saulter                                                                    13/20
12/15/2020      Case: 1:19-cv-05312 Document #: 42-1 Filed:  12/16/20
                                                     Keenan Saulter | FacebookPage 27 of 44 PageID #:186
                                                 2




                                                                                                           93

https://www.facebook.com/keenan.saulter                                                                    14/20
12/15/2020      Case: 1:19-cv-05312 Document #: 42-1 Filed:  12/16/20
                                                     Keenan Saulter | FacebookPage 28 of 44 PageID #:187
                                                 2




                                                                                                           93

https://www.facebook.com/keenan.saulter                                                                    15/20
12/15/2020      Case: 1:19-cv-05312 Document #: 42-1 Filed:  12/16/20
                                                     Keenan Saulter | FacebookPage 29 of 44 PageID #:188
                                                 2




                                                                                                           93

https://www.facebook.com/keenan.saulter                                                                    16/20
12/15/2020      Case: 1:19-cv-05312 Document #: 42-1 Filed:  12/16/20
                                                     Keenan Saulter | FacebookPage 30 of 44 PageID #:189
                                                 2




                                                                                                           93

https://www.facebook.com/keenan.saulter                                                                    17/20
12/15/2020      Case: 1:19-cv-05312 Document #: 42-1 Filed:  12/16/20
                                                     Keenan Saulter | FacebookPage 31 of 44 PageID #:190
                                                 2




                                                                                                           93

https://www.facebook.com/keenan.saulter                                                                    18/20
12/15/2020      Case: 1:19-cv-05312 Document #: 42-1 Filed:  12/16/20
                                                     Keenan Saulter | FacebookPage 32 of 44 PageID #:191
                                                 2




                                                                                                           93

https://www.facebook.com/keenan.saulter                                                                    19/20
12/15/2020      Case: 1:19-cv-05312 Document #: 42-1 Filed:  12/16/20
                                                     Keenan Saulter | FacebookPage 33 of 44 PageID #:192
                                                 2




                                                                                                           93

https://www.facebook.com/keenan.saulter                                                                    20/20
Case: 1:19-cv-05312 Document #: 42-1 Filed: 12/16/20 Page 34 of 44 PageID #:193
Case: 1:19-cv-05312 Document #: 42-1 Filed: 12/16/20 Page 35 of 44 PageID #:194
Case: 1:19-cv-05312 Document #: 42-1 Filed: 12/16/20 Page 36 of 44 PageID #:195
Case: 1:19-cv-05312 Document #: 42-1 Filed: 12/16/20 Page 37 of 44 PageID #:196
12/15/2020     Case: 1:19-cv-05312 Document #: 42-1 Saulter
                                                    Filed:    12/16/20
                                                            Law              Page 38 of 44 PageID #:197
                                                                P.C. | Facebook
                                                                   2




                                          Saulter Law P.C.
                                          @SaulterLawPC · Legal Service                                               Call Now



                    AboutSaulter Law P.C.                      See All    Call Now                  LikeCreate PostMessage
                        Saulter Law P.C. is a law firm that assists             Photo/Video              Check in              Tag Friends
                        individuals and families when they have
                        been injured due to the negligence of a
                        third party, we have recovered Millions
                        of Dollars in jury verdicts and                         Saulter Law P.C.
                        settlements for our clients.                            10 hrs ·
                        No Attorney's Fees Unless We Win or              Anjenette Young is a brave woman. This never should've happened.
                        Settle Your Case                                 She feared for life, was humiliated, disrespected and treated like
                                                                         less than human.
                        1,007 people like this                           To make matters worse, the Chicago Police Department and the
                        1,018 people follow this                         Corporation Counselor's office tried to bury this video and act as if
                                                                         nothing happened.
                        http://www.saulterlaw.com/                       Saulter Law P.C. will do everything in our power to obtain JUSTICE
                        (312) 986-8335                                   for Ms. Young.
                                                                         She deserves dignity, respect and Justice!!!
                        Send Message
                        kjs@saulterlaw.com
                        Price Range · Not Applicable
                        Legal Service

                    Suggest Edits
                    Is this the right phone number for this
                    page?
                      +13129868335
                         Yes            Unsure              No

                    Photos                                    See All                                                             +8             108

https://www.facebook.com/SaulterLawPC                                                                                                                  1/4
12/15/2020     Case: 1:19-cv-05312 Document #: 42-1 Saulter
                                                    Filed:    12/16/20
                                                            Law              Page 39 of 44 PageID #:198
                                                                P.C. | Facebook
                                                                      2
                                                                                   2                                                  1 Comment
                                                                                       Like              Comment              Share
                                                                                                                               Most Relevant
                                                                                   Write a comment…
                                                                                   Nancy Graham Miller
                                                                                   I'm extremely thankful you're there for her, Keenan.
                    Videos                                        See All          Like · Reply · 3h                                  1

                                                                                   Saulter Law P.C. is feeling angry.
                                                                                   12 hrs ·
                                                                            https://chicago.cbslocal.com/.../you-have-the-wrong.../amp/
                                                     0 30
                    This never should've happened.
                        1
                    26 Views · 2 days ago

                         Page Transparency                  See All
                    Facebook is showing information to help you
                    better understand the purpose of a Page. See
                    actions taken by the people who manage and
                    post content.                                           CHICAGO.CBSLOCAL.COM | BY CBS CHICAGO
                            Page created - May 17, 2019                     ‘You Have the Wrong Place:ʼ Body Camera Video Shows
                                                                            Moments Police Handcuff Innocent, Naked Woman…
                                                                                       Like              Comment              Share
                    Related Pages
                            The Law Offices of Mat…               Like             Saulter Law P.C.
                            Criminal Lawyer                                        Yesterday at 3:04 AM ·
                            Shammas Law Office                              https://m.facebook.com/story.php?
                            Personal Injury Lawyer                Like      story_fbid=10158237438084272&id=507124271
                            The Longe Law Firm, LL…               Like
                            DUI Lawyer

                    Add Your Business to Facebook
                    Showcase your work, create ads and connect
                    with customers or supporters.
                                       Create Page
                  Privacy · Terms · Advertising · Ad Choices · Cookies ·
                  More · Facebook © 2020



                                                                                                                              +4

                                                                               1
                                                                                       Like              Comment              Share
                                                                                   Write a comment…                                               108

https://www.facebook.com/SaulterLawPC                                                                                                                   2/4
12/15/2020     Case: 1:19-cv-05312 Document #: 42-1 Saulter
                                                    Filed:    12/16/20
                                                            Law              Page 40 of 44 PageID #:199
                                                                P.C. | Facebook
                                                2
                                                             Saulter Law P.C.
                                                             December 12 at 1:21 PM ·
                                                      This never should've happened.




                                                              /
                                                         1
                                                                  Like             Comment          Share
                                                             Write a comment…

                                                             Saulter Law P.C.
                                                             December 11 at 11:14 PM ·
                                                      Please watch the CBS 2 10 p.m. news Broadcast on Monday night
                                                      about one of Saulter Law P.C.'s very important cases.
                                                      Dave Savini and his team continue doing amazing and
                                                      groundbreaking work in their series Unwarranted.
                                                      https://m.facebook.com/story.php?
                                                      story_fbid=10225338888043503&id=1362366343




                                                              /
                                                       Dave Savini
                                                       December 11 at 10:54 PM ·
                                                       She was naked when police raided her home and we have the
                                                       body cams. Changing into PJs . Humiliated. It was the wrong
                                                       home again! We continue our Peabody, … See More
                                                           5                                               1 Comment
                                                              Like            Comment               Share
                                                                                                     Most Relevant     108
                                                            Write a comment…
https://www.facebook.com/SaulterLawPC                                                                                        3/4
12/15/2020     Case: 1:19-cv-05312 Document #: 42-1 Saulter
                                                    Filed:    12/16/20
                                                            Law              Page 41 of 44 PageID #:200
                                                                P.C. | Facebook
                                                2
                                                           Dave Savini




                                                           Like · Reply · 3d




                                                                                                          108

https://www.facebook.com/SaulterLawPC                                                                           4/4
Case: 1:19-cv-05312 Document #: 42-1 Filed: 12/16/20 Page 42 of 44 PageID #:201
Case: 1:19-cv-05312 Document #: 42-1 Filed: 12/16/20 Page 43 of 44 PageID #:202
Case: 1:19-cv-05312 Document #: 42-1 Filed: 12/16/20 Page 44 of 44 PageID #:203
